Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                   DETAILED ACTION
1. The Applicant’s response to the office action filed on April 18, 2022 is acknowledged.
                                                Status of the Application
2.  Claims 35-44 and 48 are pending under examination. Claim 47 was previously withdrawn from further consideration as being drawn to non-elected group. Claims 1-34 and 45-46 were canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the reasons that follow.
Response to Arguments:
3.  The rejection of claims under 35 USC 102(b) has been withdrawn in view of the amendment.
4. With reference to the rejection of claims under 35 USC 103(a) as being obvious over Olek et al. in view of Akino et al., the Applicant’s arguments and the amendment have been fully considered and found unpersuasive. The amendment incorporating the limitations from canceled claims and the arguments have been fully considered and were found unpersuasive. With reference to no teaching of GL3 in CRC by Akino et al. the arguments were found unpersuasive because the rejection is based on a combination of references and it is noted that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir.1992).  In this case, Olek et al. teach detection of a fragment of genomic DNA comprising GL3 gene in a subject having cancer and Akino et al. teach detection of a gene RASSF2 in CRC subject, wherein both Olek et al and Akino teach a subject haivng cancer. As discussed in the rejection a person skilled in the art would have motivated to modify the method of detecting the methylation status of GL3 with a second gene marker RASSF2, which is a known marker for colorectal cancer detection as taught by Akino et al. to improve the detection of both GL3 and RASSF2 gene marker methylation staus in CRC because both markers are involved in oncogenic transformation. For all the above the rejection has been maintained and restated to address the amendment.
Claim Rejections - 35 USC § 103-maintained
5.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 35-44 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olek et al. (US 2004/0048254) in view of Akino et al. (gastroenterology, Vol. 129, p. 256-269, 2005).
         Olek et al. teach a method of claims 35, 37, for detecting the methylation
State or level of a GLI3 gene or a fragment thereof in genomic DNA in a sample from a
subject, comprising: 
a) isolating from the sample the genomic DNA comprising a GLI3 gene or a fragment
thereof comprising nucleotide sequence of SEQ ID NO:5 (para 0023-0028, 0039-0041,
indicating isolation of genomic DNA comprising SEQ ID NO: 91 is a fragment of SEQ ID
NO: 5);
b) treating the isolated genomic DNA with bisulfate to convert unmethylated cytosine
bases in the DNA into uracil bases (0040-0042);
c) contacting the bisulfite-treated genomic DNA with an amplification enzyme and
at least one primer comprising a contiguous sequence of at least 9 nucleotides
complementary to or hybridizes to a sequence of SEQ ID NO:23 and amplifying the
bisulfite treated DNA by PCR to produce an amplificate of a sequence of SEQ ID NO:
23 (para 0043-0044; indicating treated DNA amplified by at least one primer selected
from by PCR with a heat-resistant DNA polymerase and at least one primer that
hybridizes to a sequence of SEQ ID NO: 92 comprising a fragment of SEQ ID NO: 23
as claimed);
d) detecting the presence or absence of the amplificate, or amount of the amplificate,
the methylation level or state of the gene fragment of GLI3 (para 0046-0051).
With reference to claim 38-41, 48, Olek et al. teach that the step d) comprises
suppressing the amplification using at least one nucleic acid or peptide nucleic acid
molecule comprising a contiguous sequence of at least 9 nucleotides in length that hybridizes or complementary to a sequence of SE ID NO:23 wherein the at least one
nucleic acid molecule or peptide nucleic acid is bound to a solid phase, the method
further comprises extending the at least one nucleic acid or peptide nucleic acid
molecule by at least one nucleotide base and amplificate comprises detectable label
(para 0045, 0047-0051, 0074).
      With reference to claim 42-43, Olek et al. teach that the methylation state or level
of the gene or fragment of thereof is detected by methylation-specific PCR (MSP) or
fluorescence-based real time PCR and step d) comprises sequencing the amplificate
(para 0043-0051).
      With reference to claim 44, Olek et al. teach said sample is selected from the
group consisting of whole, blood, blood plasma, blood serum, stool (para 0041). 
           However,  Olek et al. did not specifically teach subject having an increased risk of colorectal carcinoma or having colorectal carcinoma.
       Akino et al. teach a method of 35-44 and 48, detecting tumor suppressor gene RASSF2 in human subject having colorectal cancer and its role in early stages of colorectal tumorigenesis, wherein the method comprises detecting methylation state of gene expression marker and its role as a tumor suppressor (page 160, paragraphs under subheading ‘role of DNA methylation…..in CRC cells, Fig. 2-3).
         It would be obvious to one of the ordinary person skilled in the art at the time the
invention was made to modify the method of detecting methylation status of GLI3 or a
fragment thereof in cancer as taught by Olek et al. with the inclusion a subject with  colorectal carcinoma and detection of methylation level of tumorogenetic markers (RASSF2 gene marker) in colorectal carcinoma as taught by Akino et al. to achieve an improved sensitive method for detecting colorectal carcinoma. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would result in a sensitive method because Akino et al. explicitly taught that detecting methylation level of proapoptic gene (RASSF2 gene) marker involved in apoptosis and oncogenic transformation in colorectal carcinoma patients (page164-165, paragraphs under subheading ‘inactivation of RASSF2….by k-ras’) and such a modification of the method to include a subject having colorectal carcinoma to detect tumorogenic gene markers including RASSF2 with GLI3 is considered obvious over the cited prior art.
                                                      Conclusion
             No claims are allowable.
  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto .gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637